Title: To James Madison from William C. C. Claiborne, 25 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


25 July 1804, New Orleans. “On this afternoon, I received by express from Captain Turner a dispatch, of which the enclosures are copies.
“Nothing can be more certain, than that the possession of the West bank of the Mississippi by the United States is a source of discontent to the Officers and Satellites of the Spanish Monarchy now in Louisiana, and I learn that the sensibilities of the public functionaries in the interior provinces of Mexico are also awakened on the occasion: I further believe, that efforts have been made, and are now making to disseminate discontent, and to excite among the Louisianians a Spirit of disaffection to the American Government; but I cannot give credence to the deposition enclosed by Captain Turner, nor do I think there is good ground to fear any hostile movements from Nacogdoches against the post of Nachitoches. I shall however instruct Captain Turner to watch with care the movements of his neighbours, and to keep me regularly advised thereof; to train and discipline the Militia of his district; to strengthen the works of the Fort, and in the event of an attack to make the best and most obstinate defence which his means will permit.
“I shall request Colonel Freeman to forward to Captain Turner a supply of ammunition; but to re-inforce the garrison of Nachitoches appears to me, under existing circumstances highly inexpedient. In the first place, I do not believe, that any hostile measures will be attempted, and if such are really meditated it is not in my power to send such a reinforcement as would give security to the post: If indeed the reports at Nachitoches should prove correct, it is probable the Spanish troops at Pensacola may also act offensively against Louisiana, and in this event the force now in New-Orleans is not more than sufficient for its security: And the maintaining possession of this Capitol I conceive (in the event of a rupture with Spain) to be an object of the first importance.”
 